Citation Nr: 0422835	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  02-19 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than February 4, 
1998, for a disability rating of 30 percent assigned for 
coronary artery disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from February 1983 through 
July 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO granted service connection and 
assigned a 30 percent evaluation for coronary artery disease, 
secondary to hypertension, effective from February 4, 1998.  
The veteran was notified by letter dated December 3, 1999.  
He expressed disagreement as to the effective date.

The Board remanded the case in February 2002 for a statement 
of the case to be issued, which was done in October 2002.  
The veteran perfected his appeal in November 2002.  The case 
has been returned to the Board for further appellate review.

Although the veteran was scheduled for a hearing before a 
Member of the Board as he had requested, in September 2003 he 
withdrew in writing his request for a Board hearing regarding 
the issue of an effective date earlier than February 4, 1998, 
for the grant of service connection and a 30 percent rataing 
for his coronary artery disease.  


FINDINGS OF FACT

1.  In a June 1999 rating decision, the RO granted 
entitlement to service connection for coronary artery 
disease, as secondary to service-connected hypertension, and 
assigned a zero percent evaluation effective from February 4, 
1998, the date of the first medical record showing coronary 
artery disease.  The RO notified the veteran of the decision 
by letter dated July 12, 1999, and he did not appeal.

2.  After review of a subsequent VA examination report and 
treatment records, the RO assigned a 30 percent disability 
evaluation, effective from February 4, 1998, which was the 
effective date for service connection.


CONCLUSION OF LAW

The criteria for an effective date prior to February 4, 1998, 
for the assignment of a 30 percent evaluation for coronary 
artery disease are not met.  38 U.S.C.A. § 5110(a), (b)(2) 
(West 2002); 38 C.F.R. § 3.400(o) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121. 

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In July 2003, the RO notified the appellant of the VCAA and 
the obligations of VA with respect to the duty to assist and 
duty to notify regarding the information and evidence 
necessary to substantiate his claim.  In addition, the 
appellant was advised, by virtue of an October 2002 statement 
of the case (SOC) of the pertinent law, and what the evidence 
must show in order to substantiate his claims.  He had the 
opportunity to submit additional evidence or argument.  To 
date, no additional evidence or argument has been received 
from the veteran.  We therefore believe that appropriate 
notice has been given in this case.  The appellant responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  In addition, See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Thus, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  It appears that 
all obtainable evidence identified by the appellant relative 
to his claims for increased VA benefits has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Discussion

The veteran is seeking an earlier effective date for the 30 
percent evaluation assigned for his coronary artery disease.  
The currently assigned effective date for this evaluation is 
February 4, 1998.  As explained in a statement received by 
the RO in July 2000, the veteran believes that the increased 
evaluation should be assigned from October 3, 1986, as that 
was the date his original claim for disability compensation 
was received.  In his substantive appeal, he indicates that 
he believes that the effective date should be the date he 
submitted a claim at the time of his separation from service.  

Based upon Physical Evaluation Board Proceedings, the veteran 
was discharged from service on July 31, 1986, with disability 
severance pay.  On that date, he executed a Veteran's 
Application for Compensation or Pension at Separation from 
Service (VA Form 21-526e) with the notation to "see medical 
record".  Several disabilities were listed by the Physical 
Evaluation Board, including essential hypertension; coronary 
artery disease was not among them.

On October 3, 1986, a Veteran's Application for Compensation 
or Pension (VA Form 21-526) was received by the RO, with no 
specific disability noted.  In a rating decision in May 1987 
the RO, in pertinent part, denied entitlement to service 
connection for high blood pressure, on the basis that it had 
not been manifested on VA examination.  The veteran expressed 
disagreement with that decision, and the RO issued him an SOC 
in October 1987, including an enclosed VA Form 1-9 with which 
he could perfect his appeal.  The veteran did not perfect his 
appeal.

In April 1996 the veteran filed a Statement in Support of 
Claim (VA Form 21-4138) on which he indicated that he had not 
followed through on his previous appeal, and that he now 
wished to reopen his claim for high blood pressure.

Following the development of additional medical evidence, in 
a rating decision in February 1997 the RO allowed reopening 
of the previously denied claim and granted service connection 
for hypertension, on the basis of new and material evidence.  
The RO assigned a 10 percent disability evaluation effective 
from April 22, 1996, the date of filing of the reopened 
claim.  

The record reflects that the veteran did not file any 
specific claim seeking service connection for coronary artery 
disease.  VA outpatient treatment records received by the RO 
on May 19, 1999, were considered as an informal claim.  Those 
medical records included a chest X-ray performed in 
conjunction with a VA examination in May 1997, which showed 
his heart to be of normal size and with no active 
cardiopulmonary disease.  An echocardiogram study conducted 
on November 14, 1997, did not conclude with a diagnosis of 
heart disease.  The treatment records further showed that the 
veteran sought treatment on February 4, 1998, reporting a 
two-month history of chest pain.  A cardiology consultation 
on that same date resulted in a differential diagnosis of 
coronary artery disease, and a diagnostic plan which included 
exercise treadmill testing.  Later that month, after testing, 
coronary artery disease was confirmed on May 21, 1998, but 
was considered mild and did not require medication.  An 
appointment was scheduled for the veteran to be afforded a VA 
Compensation and Pension examination in June 1999; however, 
the veteran failed to report as scheduled.  

In a June 1999 rating decision, the RO noted that 
hypertension, for which the veteran is service-connected, is 
considered to be an early symptom long preceding the 
development of organic heart disease, and subsequent 
development of additional cardiovascular or renal disease may 
be considered to be a progression of the earlier 
hypertension.  The RO granted service connection for coronary 
artery disease, with an evaluation of zero percent, effective 
February 4, 1998.  The veteran was notified of the decision 
by letter dated July 12, 1999.  It was noted that he had 
failed to appear for a scheduled examination.  The veteran 
did not appeal the effective date for the grant of service 
connection for coronary artery disease.  

VA outpatient treatment records for the period from June 1999 
to October 1999 show that the veteran continued to complain 
of chest pain.  

The veteran later indicated that he had not received notice 
of the scheduled examination, and asked that it be 
rescheduled.  He reported for a VA C&P examination in August 
1999.  It was noted that an exercise tolerance test the 
previous year was positive for ischemia at 13 METS, at which 
time he had complained of chest pain.  He reported having 
recurrent chest pains with heavy lifting, bicycle riding, or 
other moderate exertion.  He claimed to have increased chest 
pain since a year earlier.  Review of a MET level activity 
chart showed that the veteran could at least perform 7 METS 
without difficulty.  Based on these findings, in a November 
1999 rating decision, the RO increased the evaluation to 
30 percent, retroactively effective from the date of the 
grant of service connection for coronary artery disease, 
i.e., February 4, 1998.  

On July 25, 2000, a statement was received from the veteran 
indicating that he disagreed with several determinations, 
including the effective date for his rating for coronary 
artery disease.  He added that his original disability claim 
had been received on October 3, 1986, and the effective date 
for all disabilities should be October 3, 1986.  The Board 
notes, however, that the one-year period for an appeal on the 
effective date for the grant of service connection for 
coronary artery disease had expired on July 12, 2000. 

Nevertheless, in a rating decision in August 2000, the RO 
determined that entitlement was not established to an earlier 
effective date prior to February 4, 1998, for the grant of 
service connection for coronary artery disease, because that 
was the earliest date on which the disorder was shown by 
medical evidence.  The veteran was notified by letter dated 
in September 2000.  

The Board remanded the case as to the present matter in 
February 2002, for a statement of the case to be issued; that 
was done in October 2002.  The Board considered that in his 
July 2000 statement, the veteran had expressed disagreement 
with the effective date assigned for the 30 percent rating 
for coronary artery disease.  The RO issued an SOC on this 
issue in October 2002.  The veteran perfected his appeal in 
November 2002, wherein he wrote that the effective date 
should be July 31,1986.  He contends that if he had been 
correctly diagnosed in service, he would have been advised of 
the existence of cardiovascular disease at that time and 
would have included it in his request for service connection 
for multiple conditions.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2003).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim re-opened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).

The implementing regulation interprets the statute to mean 
that, as pertains herein, except as otherwise provided, the 
effective date of an evaluation and award of disability 
compensation based on an original claim, a claim reopened 
after final denial, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400; see also VAOPGCPREC 
12-98, 63 Fed. Reg. 56,704 (1998).

Claims for increased disability compensation are subject to 
the more specific criteria under 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2).  The law governing the appropriate 
effective date for an award of increased compensation 
provides:  "The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2).  The implementing regulation 
summarizes the criteria for an effective date of an award of 
increased compensation as the "[e]arliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if claim is received within 1 year from such 
date otherwise, date of receipt of claim."  38 C.F.R. 
§ 3.400(o)(2).

In other words, the effective date of an increased rating is 
the date of ascertainable increase in disability or the date 
of receipt of the claim, whichever is later, under 38 
U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(1); unless the 
ascertainable increase precedes receipt of the claim, in 
which case the effective date is the date of ascertainable 
increase if the claim is received within one year thereof, 
under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  
See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The term 
"increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400 means an increase to the next disability level.  Hazan 
v. Gober, 10 Vet. App. 511 (1997).

The record shows that, following the receipt of VA outpatient 
treatment records in May 1999 considered as a claim for 
secondary service connection for coronary artery disease, 
service connection was granted and a zero percent disability 
evaluation was assigned effective from February 4, 1998.  The 
veteran did not express disagreement with the effective date 
assigned within one year of the date of that decision.  The 
additional correspondence regarding the effective date of the 
disability was received from the veteran on July 25, 2000, 
after a 30 percent disability evaluation had been assigned 
effective from February 4, 1998.

The Board has considered whether an effective date even 
earlier than February 4, 1998, is available under the law, 
for the increased-rating grant.  However, the evidence shows 
that the date of February 4, 1998, is the effective date of 
the grant of service connection for coronary artery disease.  
The veteran did not disagree with that decision and thus, it 
is a final decision.  Although the veteran contends that an 
effective date of October 3, 1986, or July 31, 1986, should 
be assigned for the 30 percent evaluation, an effective date 
for an increased rating cannot be earlier than the effective 
date for the grant of service connection.  Thus, we are 
prohibited from assigning an earlier effective date.  38 
C.F.R. § 3.400(o).  

We recognize the veteran's sincere belief that his coronary 
artery disease should be related back to service, because he 
believes it was present then and that he was incorrectly 
diagnosed in service.  However, the RO correctly noted the 
first medical evidence of that condition, as discussed above.  
Moreover, the veteran has not been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding any relationship between his in-service 
symptomatology and his present disability.  See, e.g., Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board concludes that February 4, 1998, is the earliest 
effective date that may be assigned for a 30 percent 
evaluation for the veteran's service-connected coronary 
artery disease.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an effective date earlier than February 4, 
1998, for a 30 percent evaluation for coronary artery disease 
is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



